Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to July 03, 2018.  This Office Action is made non-final to more clearly set forth the position that the withdrawn claims 1-9, 11, 12, 14, 15 as well as composition claims 18 and 19 are not allowable at this time.  In claim 16 last line "aceton" may be a typo.  The amended title and abstract are acceptable.  In view of the amendments to the claims and arguments presented, the rejection of record under 35 USC 112(b) is hereby withdrawn.

Claims 18 and 19 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to a naturally occurring composition without significantly more. The claims recite a rosemary stem extract containing taxodione. This judicial exception is not integrated into a practical application because the claims are directed to the composition. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite an extract of rosemary stems.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, the extract has not been markedly changed from what occurs in nature.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are directed to the composition. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, all the components of the composition are found in nature.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.


	
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kunio in view of El-Lakany.
Kunio (JP 2009/256283) entitled "Anti ALS Agent" machine translation provided by Applicants, teaches in paragraph 24, extract of rosemary may be from any of roots, stems, leaves, petioles, branches, flowers, whole plants, or combinations thereof. The plant material may be dried.  The composition is administered to humans.  In paragraph 13 rosemary is extracted with a mixed solvent of ethanol and water.    In paragraph 25 additional extraction solvents are listed including lower alcohols, acetone, ethyl acetate, a halogenated hydrocarbon, and water.
The claims differ from Kunio in that they specify the stems only are extracted and taxodione is in the extract.
El-Lakany (Natural Product Sciences) entitled "Choromaridione:  A Novel Chlorinated Diterpene Quinone Methide from Rosemarinus officinalis L." teaches on page 60 column 1 under Extraction and Isolation, dried and powdered stems of rosemary were extracted with petroleum ether in a Soxhlet apparatus and the extract analyzed.  Taxodione was one of the compounds in the extract.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to extract taxodione from rosemary with the claimed solvents as taught by Kunio and to extract from only dried stems because El-Lakany teaches extracting the stems of rosemary to obtain taxodione.  The extract of Kunio would inherently contain taxodione.  Regarding the concentration of taxodione in claims 18 and 19, the above references do not teach the concentration of taxodione in the extracts but one of ordinary skill would be able to concentrate desired fractions of the extract without undue experimentation.  Purification and isolation of components from plant extracts is conventional.  Standardization is discussed in Kunio above and one could select any known component of the extract to standardize the extract.
Applicant's arguments filed 9/27/22 have been fully considered but they are not persuasive.
Applicants response argues that the references do not teach the claimed concentration of taxodione.
It is the examiner's position that some concentration of taxodione is inherently in the extract taught by each of the references and no criticality is seen in the claim concentrations.  Further, one of ordinary skill could provide such an extract with any desired concentration of taxodione by purifying the extract by conventional means or selecting a specific starting material known to have a given concentration.  No unexpected results are seen by the claimed concentration of taxodione.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RALPH J GITOMER/Primary Examiner, Art Unit 1655